Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.    All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
This action is in response to the papers filed on 03/10/2022.
The amendments overcome 112 (b), Improper Markush and 102 rejections in prior office action. 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, and 19 are pending in the application. 
Claim 19 is withdrawn due to non-elected invention.
Claim 1 is under the examination. 
Claim Objection
3.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites nucleotide sequences, however, the claim does not recite SEQ ID NO correspond to the recited nucleotide sequences (see MPEP 2422 and 2424. In Table 8 a of the specification (clean copy) discloses SEQ ID NOs for recited nucleotide sequences but they are not recited in the claim. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b) Indefiniteness
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the region comprising nucleotides…” for five genes (CXCL13, IFNAR1, IL-17A, IL21R, and IL-23). The specification discloses the probe location (as start 1 to end 1, and start 2 to end 2) on a chromosome for each gene (see Table 8 b). For example, on chromosome 4, start 1 (78431568) to end 1 (78431597); and start 2 (78523781) to end 2 (78523810) (for CXCL13 as recited in the claim 1) (see page 78 Table 8 b). However, it is unclear what the structures are intending to represent. In particular, nucleotide numbering (each gene on each chromosome) is not the same throughout the literature. Depending on the sequence used (such as the build in NCBI) and the position that is considered the first nucleotide (e.g. start counting at the first codon or after) the nucleotide numbers would be different.  As such it is not clear the region that is encompassed as it is not clear what the nucleotide numbering represents. It is unclear the recited regions on each chromosome are relative to which region, for example, it is unclear where nucleotide number 1 is started on the chromosome. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements were established, routine and conventional at the time of invention was made.
Step 1
Claim 1 recites “A method of identifying and treating a human subject who is responsiveness to a specific therapy for rheumatoid arthritis”. Thus, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1: 
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 1 is directed to detecting the presence or absence of the chromosomal interactions in the subject to identify the responsiveness to a specific therapy for rheumatoid arthritis (i.e. methotrexate or a pharmaceutically acceptable salt). The claim sets forth a correlation between the presence of the chromosomal interactions and the response of the drug. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
Furthermore, claim 1 is directed to identifying whether the subject is responsive to the specific therapy via the detected chromosomal interactions. The “identifying” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, the claim is directed to at least once exception which is termed, law of nature or an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application. The elements in the claim 1 is method step of “detecting” and “administering”. The detecting method step does not integrate the judicial exception because this is a data gathering step. It does not meaningfully limit the exception. This does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Claim 1 recites “for a subject who has been found to be responsive to the said specific therapy administering said specific therapy to the subject, wherein the specific therapy comprises methotrexate or a pharmaceutically acceptable salt thereof and wherein the subject is in need of said specific therapy”. This administering step is a conditional method step which is only required to be performed for a subject who has been found to be responsive to the said specific therapy. The claim is clear that the identifying step is for detecting the presence or absence. The administering step only applies” for a subject who has been found to be responsive”. This recitation indicates not requiring to administer said specific therapy to the subject for a subject who has not been found to be responsive to the said specific therapy, thus, this does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites method step of detecting the presence or absence of 5 chromosomal interactions in the subject to identify responsiveness to the specific therapy, wherein the specific therapy comprises methotrexate or a pharmaceutically acceptable salt thereof. The claim is directed to forming the chromosomal reaction by the pairs of regions of chromosome having been brought together and detecting the chromosomal interactions the comprises a series of method steps of cross-linking of chromosome regions of the subject which have come together in a chromosome interaction; subjecting said cross-linked regions to cleave; ligating said cross-linked cleaved DNA ends to form ligated nucleic acid; and detecting the presence or absence of the ligated nucleic acid. These methods of detecting chromosomal interaction including chromatin interaction were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [De Laat et al. PG PUB 2010/0075861; Cobb et al. The Pharmacogenomics Journal; 2014; 14: 356–364; Crutchley et al. Biomarkers Med.; 2010; 4(4): 611–629 (Review); Plant et al. RHEUMATOLOGY; 2014;10: 329-337 (Review); Sandhu et al. Cell Rep.; 2012; 2(5): 1207–1219; Fullwood et al., Nature; 2009; 462: 58-64; Ramadass et al. WO2009147386; Ren et al. US Patent. 10508303, priority date of 19 July 2013]. 
For example, De Laat et al. teaches “a method for analyzing the frequency of interaction of a target nucleotide sequence with one or more nucleotide sequences of interest (e.g., one or more genomic loci) comprising the steps of: (a) providing a sample of cross-linked DNA; (b) digesting the cross-linked DNA with a primary restriction enzyme; (c) ligating the cross-linked nucleotide sequences; (d) reversing the cross linking; (e) digesting the nucleotide sequences with a secondary restriction enzyme: (f) ligating one or more DNA sequences of known nucleotide composition to the available secondary restriction enzyme digestion site(s) that flank the one or more nucleotide sequences of interest, (g) amplifying the one or more nucleotide sequences of interest using at least two oligonucleotide primers, wherein each primer hybridizes to the DNA sequences that flank the nucleotide sequence of interest, (h) hybridising the amplified sequence(s) to an array; and (i) determining the frequency of interaction between the DNA sequences” (abstract). Crutchley et al. teaches methods of identifying chromatin conformation signatures (CCS) and using CCS as markers of gene expression states (see p 617 col 2 para 1, p 619 col 2 para 1, Figure 3). Furthermore, the recitation as detecting the presence or absence chromosomal interactions (using the recited regions) is at high level of generality. Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claim is not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on page 7 of the remarks mailed on 03/10/2022.
The response indicates amending the claim 1 by incorporates the features of claim 18 as "administering said specific therapy to the subject". Claim 18 previously required an administering step, unlike the instant claim. The response asserts that “for at least this reason alone claim 1 can no longer be seen as relating to ineligible matter. Reconsideration and withdrawal of the rejection are respectfully requested”.
 	This response has been thoroughly reviewed but not found persuasive because the method step of administering is not required to be performed when the subject who has not been found to be responsive to the said specific therapy, thus, this does not integrate the recited judicial exception into a practical application (Step 2A Prong 2: No). (see 101 analysis above)
The rejection has been modified accordingly with the amendments and the rejection is maintained.
9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./           Examiner, Art Unit 1634                                                                                                                                                                                             

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             April 7, 2022